Mitchell, J.
This is an appeal from a final decree of the superior court of King county, by the terms of which the city of Seattle was enjoined from constructing, at a selected site in Volunteer Park, a reservoir for the storage of water for the uses of the city and its inhabitants. The appeal also involves an allowance imposed as terms upon granting a trial amendment of the city’s answer that necessitated a continuance.
The city owns and operates its waterworks system, and the growing need for an additional reservoir has been apparent to the city authorities for several years. A number of sites were carefully considered and inves*650tigated, with the result of the selection of the site proposed. The drift of the judgment of the city council has. been towards this site, during which time, and for the last four or five years, the subject has been discussed in the press, in open sessions of the city council, and in the sessions of its appropriate committee. There appears to be no question of the wisdom in the selection of the site from the standpoint of economy and the practical distribution of the water. By appropriate ordinances, the city adopted plans and specifications and proposed the sale of utility bonds, payable out of the revenues of the waterworks system, for the construction of the reservoir and the relining of a reservoir already in the park, among other expenditures, as betterments to and extensions of its present system. Upon calling for bids for making the necessary excavation and earthen embankments, this action was commenced by a number of persons in their own behalf and for all others similarly situated, taxpayers and owners of property in the vicinity of the park, to prevent the construction of the reservoir. The suit resulted, as already stated, in favor of the plaintiffs. During the suit, a temporary injunction was entered against the city, whose appeal therefrom is now presented with its appeal from the final decree. The disposition of the final appeal will dispose of the merits of the appeal from the interlocutory order.
It may be observed, that, assuming the city council acts in good faith and within the scope of its lawful authority, courts of equity are generally without power to interfere, or as stated in State ex rel. News Publishing Co. v. Milligan, 3 Wash. 144, 28 Pac. 369, viz.:
“No principle of equity jurisprudence is better established than that courts of equity will not sit in review of proceedings of subordinate political or municipal tribunals, and that where mattérs are left to *651the discretion of snch bodies the exercise of that discretion in good faith will not, in the absence of fraud, be disturbed. High on Injunctions (3d ed.), §1240.”
See, also, Ewing v. Seattle, 55 Wash. 229, 104 Pac. 259; Twitchell v. Seattle, 106 Wash. 32, 179 Pac. 127; Pomeroy’s Equity Jurisprudence (4th ed.), vol. 4, § 1765.
Volunteer Park consists of about fifty acres, acquired as follows: Forty acres from James M. Col-man and wife by warranty deed to the city June 12, 1876, and the east half of blocks E and F, Phinney’s Addition to Seattle, located immediately west of the forty-acre tract and separated from it by an avenue afterwards vacated, by warranty deeds to the city in the year 1902. All of the conveyances were by straight warranty deeds, none of which contained any reservation, restriction or limitation upon the title or use of the property thereby conveyed.
In 1887, by ordinance, the city converted the forty-acre tract into a park. Later it made provision for a water tank which was constructed in the park, then called the City Park. In 1901, by ordinance, the park was given the name of Volunteer Park. In 1900 and 1901, the city constructed a reservoir, still in use, in the park. The city has spent about $139,000 in improving the park.
The first theory of the complaint and argument' of respondents is that the ordinance of the city declaring the property to be a public park, the subsequent use of it as such, and the expenditure of public money for its adornment, amount to an irrevocable dedication of it for park purposes. Indeed, it is argued that the course of the city with reference to the park operates as a conveyance of the land to the public for that specific use, so that it may not be thereafter devoted to a *652different use otherwise than by the exercise of the power of eminent domain; and for the support of such claim, reliance is had on the cases of Cincinnati v. Louisville & N. R. R., 223 U. S. 390, 56 L. Ed. 481; Cincinnati v. White, 6 Pet. (U. S.) 431, 8 L. Ed. 452; and Hoadley’s Adm’rs v. San Francisco, 124 U. S. 639.
The argument is without merit, we think, and the cases cited are not applicable here. Cincinnati v. Louisville & N. R. R. was a case involving- the right of a railroad company to condemn a right of way for an elevated track across a public landing at Cincinnati that had been dedicated by the former owner for public use. It was decided that condemnation might be had, and, among other things, it was said, in effect, that a dedication by a private owner of land as a common, for the use and benefit of the town forever, as shown on a plan, and the acceptance by the town and sale of lots under the plan, constitutes a contract. The case of Cincinnati v. White involved the dedication of privately owned land to a city for public use, accepted and used as such by the city. It was held that a person who thereafter acquired a paper title from the former owner to the same property could not disturb the city in its right to the title and use of the common. The case of Hoadley’s Adm’rs v. San Francisco related to land that was granted by Congress to the city for the purpose of public use as squares, and it was held “lands so dedicated could not lawfully be conveyed by the city to private parties.” The doctrine of such cases is well established and recognized, but they are outside of the inquiry here. The city of Seattle acquired this property in fee simple, by purchase. During its ownership it has used it to its own fancy for the purposes of a park and a reservoir. The situation falls within the rule laid down in the case of Caldwell *653v. Seattle, 75 Wash. 565, 135 Pac. 470, wherein owners of property abutting upon a public park were denied injunction against the location of a main trunk sewer through the park, located so that a part of the sewer was above 'the ground. In that case it was said:
“The particular tract upon which appellants’ property abuts was deeded without reservation and the full fee simple title was conveyed. Under such conditions, the city holds clothed with every incident of ownership. Parks are relatively necessary in modern cities, but sewers are absolutely' necessary, and courts will not control the discretion of the governing bodies of cities when they have ordained that a sewer shall be placed in a park, nor will the necessity of laying the sewer on top of the ground be reviewed.
“The judgment of the court is sustained by reference to the principles announced in Seattle Land & Imp. Co. v. Seattle, 37 Wash. 274, 79 Pac. 780. The building of the sewer upon the city’s property is not necessarily a diversion of the uses of the park, and is as to appellants damnum absque injuria.”
And here, as in that case, there is no destruction of the park, but only an- appropriation of a part of the total area for a necessity different from strictly park purposes.
Further, it is contended by the respondents that the city charter, which was adopted after Volunteer Park had been established, forbids interference by the city council with the use of the public park as such. It contains no specific provision to that effect. The charter distributes the corporate powers of the city under fourteen different departments, including the “department of parks ’ ’ in charge of a board of park commissioners. Numerous provisions of the charter are referred to which it is claimed show that the park board and not the city council has ultimate control in deciding if a portion of the park shall be used for a reservoir. A repetition and analysis of all such provisions *654is unnecessary here. An examination of them convinces us, as it did the trial court, against this contention of the respondents. There is not to be found in the .charter or in the statutes any attempt to make of the department of parks or the board of park commissioners a separate entity such as a municipal corporation. Many of the cases relied on by the respondents, such-as McCormick v. South Park Commissioners, 150 Ill. 516, 37 N. E. 1075; City of Chicago v. Pittsburg, C. C. & St. L. R. Co., 242 Ill. 30, 89 N. E. 648, and City of Fargo v. Gearey, 33 N. D. 64, 156 N. W. 552, are cases wherein the parks involved were under the control of boards of commissioners which by statute were made municipal corporations with the power to acquire, hold, own and possess real property and to levy and collect taxes and assessments. No such authority is given to the board of park commissioners of Seattle. However, ample authority is given to the legislative department of the city. In paragraph 3, § 18 of art. 4, it is provided that the city council shall have power by ordinance “to control the finances and property of the city; Provided, That the city council shall have no administrative as distinguished from the legislative power.” Paragraph 4 of the same section provides that the city council shall have power by ordinance . ■
“to acquire.by purchase, or by exercise of the right of eminent domain or otherwise, and for the use and in.the name of the city, such lands and other property as may be deemed necessary, proper or convenient for any of the corporate uses provided for by this charter, and to acquire' for the use of the city any property by gift, bequest or devise, and to dispose of all such property as it shall have, as the interests of the city may from time to. time require. ’ ’ •
. The relative powers of the department of parks-and of the city council are that those of the one are admin*655istrative, while those of the other are legislative. Having acquired the full fee simple title to the property, the city holds it clothed with every element of ownership, to be controlled under and by the final and superior authority of its legislative department. This view is in accord with the conclusion and reason of the rule of Caldwell v. Seattle, supra.
Another theory of the complaint (supported by some lay evidence) that has not been sustained, in our opinion, is that the selected site, by reason of its proximity to a cemetery, is an improper place to store water to be supplied for domestic use. The proof clearly shows two satisfactory answers: (a) The contour of the ground is such that the drainage from the cemetery is away from the site of the reservoir; and (b) the common sense view of the city health officer (an experienced sanitary expert), who, after listening to the construction and engineering experts testify that it was impossible to prevent all leakage from a reservoir, constructed as this would be with a lining of concrete, upon being asked as to the danger of the water becomr ing contaminated and polluted because of the nearness of the cemetery, replied by saying: “It is impossible, the lining of concrete cannot leak both ways.”
By far the greater part of the large record in this case is devoted to the subject of nuisance. Respondents rely on §,§ 943 and 944, Rem. Code, §§ 8231 and 8232, Pierce’s 1919 Code, which provide, among other things, that “an obstruction to the free use of property, so as to essentially interfere with the comfortable enjoyment of the life and property, is a nuisance, and the subject of an action for damages and other and further relief,” and that “such action may be brought by any person whose property is injuriously affected or whose personal enjoyment is lessened by the nuisance.” The present reservoir in the park *656holds twenty-three million gallons of water. It is charged in the complaint that the placing of the additional reservoir therein, if permitted, would constitute a nuisance and menace to the property and lives of the respondents and others. More specifically, it is alleged that a reservoir in the situation chosen would create a condition conducive to a landslide and flooding of the hillside below the reservoir that would destroy some of the residential property owned by the respondents, and be an immediate danger by depreciating the market value of the property and its value for living in security and comfort therein. The proposed basin is to be constructed on a slope near the crest of the hill on which the park is located, about four hundred feet above the sea level. The structure will consist of an earthen embankment on the lower side about fifty-six feet high at one point. The inside incline of the embankment will be one to one ahd a half, and the outside one to two. The whole of the earthen basin is to be treated and prepared for a lining of concrete slabs seven inches thick, the joints of which are to be sealed with copper according to an improved method. The top of the reservoir on the side of the embankment will be forty feet in width and level with the top of the existing reservoir.
None of the witnesses would expect to find artesian water in the hill. The evidence shows that there has been no perceptible subsidence or disintegration of the embankment of the existing reservoir since it was built twenty years ago and that, as the trial court found, it is entirely safe at the present time. The evidence shows with convincing force that the geological formation of the site and hill is highly suitable for the safe construction and maintenance of the additional reservoir; it shows, in the same manner, that the con*657sensus of engineering opinion is that earthen dams or embankments are the stablest kind, and that it is perfectly safe and suitable for impounding water to construct a reservoir on the side of a hill by excavating a portion of the earth and using the material to form an embankment on the lower side—a very general practice in American cities. The evidence shows also, in the same manner, that the building of a reservoir according to the completed plans and specifications, under the supervision and directions of the city’s engineer, and the maintenance of it thereafter under the customary and required inspections of the public authorities, can and will cause no damage or menace to the respondents or their property or others in the vicinity, or at all. The record abounds with endorsements of the plans and specifications by a large number of persons skilled and experienced as hydraulic and construction engineers, many of whom have a knowledge of the geological formation of the hill and of the surrounding country generally, while many of them have been engaged in connection with public works and the study of the different kinds of soils in and about the city for years.
On the contrary, there were expert witnesses for the respondents who testified in reason to the incompleteness of the plans and specifications with reference to the total project, including the matter of drainage. That testimony was given, however, at a time when the city, by its answer, was apparently committed to a defense of its plans and specifications for the construction of the earthen dam only as affording a safe and proper structure. Thereafter, upon application and order, the city’s answer was amended to show that the completed work was to be accomplished by units, and that, after the earthen work was done, still another *658contract was to be let and carried out for the concrete lining and proper provision made for. drainage. It was after the amendment of the answer that the city’s proof was introduced; but after the amendment, only two of appellant’s witnesses then testified in criticism of the total plans and specifications, or that the reservoir would be unsafe or a menace to persons or property. Of these two witnesses, one frankly admitted he had made no examination of, and was unacquainted with, the ground where the reservoir is to be located; and withal, while admitting the general sufficiency of the plans and specifications, the principal objection of both witnesses was that no detail of plan had been made to take care of drainage during the construction, nor for inevitable leakage, to some extent, during the maintenance of the reservoir—that is, the plans and specifications were not precise in those particulars. However, the objection is fully answered by general provisions, such as are customarily and usually found in such contracts and -instruments. The evidence shows the impossibility of providing by specific details in advance for all possible contingencies that may arise. The necessary and intelligent provisions for such contingencies can be estimated and determined only as the excavation and construction proceed, and are to be then taken care of under clauses in the contract, such as are found here, authorizing the engineer or board of public works to make such provisions as may then appear to be necessary, either by payment at a price then agreed on or by force account.
The relief here sought is an appeal to equity. Under the facts, we are compelled to find against the respondents. The reservoir is a necessity. The construction and maintenance' of it in a proper manner and place would not constitute a nuisance in a legal sense; nor *659would it, as a matter of fact, under the evidence in this case. In this class of cases the courts are not called upon to determine only if plaintiffs, or any one of them, entertain fears for the safety of themselves or their property, hut to ascertain if, by evidence that is clear and satisfactory, it is shown that such injuries are or will be the necessary or probable results of the action sought to be restrained. The test is not what may possibly occur, but what may be reasonably expected to happen. This rule is well stated in People v. Canal Board of New York, 55 N. Y. Ct. App. 390, as follows:
“To entitle a plaintiff to prohibition by injunction from a court of equity, either provisional or perpetual, he must not only show a clear legal and equitable right to the relief demanded or to some part of it, and to which the injunction is essential, but also that some act is being done by the defendant, or is threatened and imminent, which will be destructive of such right, or cause material injury to him. A state of things from which the plaintiff apprehends injurious consequences to himself, but which neither actually exists nor is threatened by the defendants, nor is inevitable, is not a sufficient ground for an injunction.
“Injury, material and actual, not fanciful or theoretical, or merely possible, must be shown as the necessary or probable results of the action sought to be restrained. ’ ’
In the case of City of Rochester v. Erickson, 46 Barb. (N. Y.) 92, it was said:
“It is not enough to make out a doubtful or possible case of danger; but the danger apprehended must appear to be imminent, and in the natural course of events clearly impending, and the mischief in its nature and character irreparable.”
In Missouri v. Illinois, 180 U. S. 208, 40 L. Ed. 497, it was said:
*660“We fully agree with the contention of defendants’ counsel that it is settled that an injunction to restrain a nuisance will issue only in cases where the fact of nuisance is made out upon determinate and satisfactory evidence; that if the evidence he conflicting and the injury he doubtful, that conflict and doubt will be a ground for withholding an injunction; and that, where interposition by injunction is sought, to restrain that which is apprehended will create a nuisance of which its complainant may complain, the proofs must show such a state of facts as will manifest the danger to be real and immediate.”
In Lake Erie & W. R. Co. v. City of Fremont, 92 Fed. 721, it was said:
“But it is well settled that an injunction does not issue in such cases unless the probability of danger is clearly shown, and the existence of the nuisance clearly made out upon determinate and satisfactory evidence, and that in no case will the chancellor interfere by injunction where the nuisance sought to be abated, or restrained is eventual or contingent, or where the evidence is conflicting, and the injury to the public, or to the individual complaining, doubtful.”
Again, the rule is stated and supported by a long list of cases in 14 R. C. L., p. 354, § 57, as follows:
“A mere apprehension of future injury is not enough to warrant the issuance of a permanent injunction; it must appear, to the satisfaction of the court, that such apprehension is well grounded, that there is a reasonable probability that a real injury, for which there is no adequate remedy at law, will occur if the injunction be not granted. If it is doubtful or contingent equity will not interfere by injunction.”
Some of the cases in this court to the same effect are Hughes v. McVay, 113 Wash. 333, 194 Pac. 565; Rea v. Tacoma Mausoleum Ass’n, 103 Wash. 429, 175 Pac. 961; Winsor v. Hanson, 40 Wash. 423, 82 Pac. 710; Rockford Watch Co. v. Rumpf, 12 Wash. 647, *66142 Pac. 213; Morse v. O’Connell, 7 Wash. 117, 34 Pac. 426.
The conclusion reached on the merits of the case makes it unnecessary to discuss or otherwise dispose of the second branch of the appeal relating to the terms imposed by the court on granting the city leave to amend its answer.
The judgment is reversed, with directions to set aside the injunction and dismiss the action.
Parker, C. J., Main, and Tolman, JJ., concur.
Mackintosh, J., dissents.